Citation Nr: 1813261	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  10-47 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.  

2.  Entitlement to service connection for ulcerative colitis.  

3.  Entitlement to service connection for a chronic respiratory disorder, including lesions or nodules of the lungs.  

4.  Entitlement to service connection for chronic bronchitis.  

5.  Entitlement to service connection for chronic sinusitis.  

6.  Entitlement to service connection for chronic rhinitis.  

7.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for a disability manifested by peripheral neuropathy of the left arm.  

9.  Entitlement to service connection for a pancreas disorder, including atrophic pancreas with dilated pancreatic duct and intrahepatic bile duct.  

10.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and K. H-W.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1987 to September 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2017, a Board video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  During the video conference hearing before the Board, conducted in September 2017, prior to the promulgation of a decision in the appeal, the appellant and her representative indicated that the appellant wished to withdraw the appeal seeking service connection for cervical dysplasia; there are no questions of fact or law remaining before the Board in this matter.  

2.  The Veteran had honorable active service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  Ulcerative colitis was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service in the Persian Gulf.

4.  A chronic respiratory disorder, including lesions or nodules of the lungs, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service in the Persian Gulf.

5.  Chronic bronchitis was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service in the Persian Gulf.

6.  Chronic sinusitis was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service in the Persian Gulf.

7.  Chronic rhinitis was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service in the Persian Gulf.

8.  A chronic acquired psychiatric disorder, including anxiety, depression, and PTSD, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service in the Persian Gulf.

9.  A chronic disability manifested by left arm paresthesia has not been demonstrated during service or thereafter.  

10.  A chronic pancreas disorder, including atrophic pancreas with dilated pancreatic duct and intrahepatic bile duct was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service in the Persian Gulf.

11.  The Veteran is diagnosed with fibromyalgia.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to service connection for cervical dysplasia.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).  

2.  Ulcerative colitis was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

3.  A chronic respiratory disorder, including lesions or nodules of the lungs, was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

4.  Chronic bronchitis was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

5.  Chronic sinusitis was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

6.  Chronic rhinitis was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

7.  A chronic acquired psychiatric disorder, including PTSD, was neither incurred in nor aggravated by service.  38 U.S.C. §§ 1110, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8.  A chronic disability manifested by paresthesia of the left upper extremity was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

9.  A chronic pancreas disorder, including atrophic pancreas with dilated pancreatic duct and intrahepatic bile duct was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

10.  Service connection for fibromyalgia is warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1137, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Regarding the issue dismissed herein, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As to the additional issues decided herein, VA's duty to notify was satisfied by letters dated in November 2008 and July 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured or, as in the case of STRs from her period of active duty, been certified as being unavailable.  It is pertinent that VA officially found that many of the Veteran's STRs were not available in an August 2009 memorandum.  The Veteran was afforded VA medical examinations, most recently in October 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Withdrawal of Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

During the Board video conference hearing in September 2017, the Veteran and her representative indicated that she wished to withdraw the appeal seeking service connection for cervical dysplasia.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service personnel records reflect Persian Gulf War service.  Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C. § 1117(a)(1); 38 C.F.R. § 3.17(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  Chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders are listed as medically unexplained chronic multisymptom illnesses.  38 U.S.C. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).  

Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a sign or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Ulcerative Colitis

The Veteran contends that service connection should be established for ulcerative colitis, as she underwent a procedure for a gastrointestinal disorder shortly after her return from the Persian Gulf and that she has continued to have gastrointestinal complaints.  

Review of the record shows that the Veteran was assessed with gastritis and had complaints of abdominal pain in July 1980 and May 1981. On examination for entry into service, no pertinent abnormality was demonstrated.   She had no complaints or manifestations of ulcerative colitis during service and, while the Veteran's examination for separation from active duty is not available for review, an examination performed for civil service purposes in April 1992 showed no complaints of a gastrointestinal nature.  A medical history form that the Veteran submitted for enlistment into the Naval Reserves in October 1997 was also negative for these complaints.  The Veteran underwent a colonoscopy that showed guaiac positive stools in February 2002.  At that time gastrointestinal reflux disease (GERD) was assessed.  The Veteran had gastrointestinal complaints in November 2003, but examination was negative.  A private treatment record dated in July 2006 shows a diagnosis of ulcerative colitis, the Veteran underwent surgery for this disorder in October 2006.  In a February 2008 private treatment record, the Veteran was diagnosed with ulcerative colitis and it was noted that she had a history of ulcerative colitis and GERD.  A nasal endoscope study performed by the Veteran's private physician in October 2008 showed normal esophagus, normal stomach, and normal duodenum.  

An examination was conducted by VA in October 2015.  After review of the record and examination of the Veteran, the diagnosis was ulcerative colitis.  The date of onset was marked as 2003.  Regarding any possible link between this disorder and the Veteran's service in the Persian Gulf, the examiner stated that ulcerative colitis is a disease with clear and specific etiology.  It is not an undiagnosed illness or set of symptoms related to her exposures during her service in the Persian Gulf.  

It is initially noted that, while there were indications that the Veteran had some gastrointestinal complaints several years prior to her entry into service, there was no indication that she had ulcerative colitis either prior to or during active duty.  This disease was initially noted in 2006, some 15 years after service, although GERD was noted several years prior to this first assessment of ulcerative colitis.  The only medical opinion regarding a possible relationship with service indicates that it is a diagnosed disorder and does not, therefore, meet the criteria for presumptive service connection based on Persian Gulf service.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board's finding is further supported by the lack of post-service evidence showing ulcerative colitis until 2006, nearly fifteen years after discharge from service and after evaluations disclosed other gastrointestinal disability (GERD), but not ulcerative colitis.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  As noted by the VA examiner, ulcerative colitis is a known diagnosable disease and, as such, is not subject to the presumptive provisions applicable to Persian Gulf Veterans.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ulcerative colitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Chronic Respiratory Disorder,
 Including Lesions or Nodules of the Lungs and/or Bronchitis

The Veteran contends that she has a chronic respiratory disorder that is the result of her service in the Persian Gulf.  During the hearing before the undersigned, she testified that she had been found to have nodules of the lungs, which were diagnosed as cryptogenic organizing pneumonia.  Regarding bronchitis, the Veteran testified that she began having trouble breathing in approximately 2000, which, she believed to be the result of chemical exposure while serving in the Persian Gulf.  

Review of the record shows no complaint or abnormality of a respiratory disorder during service or on examination for civil service purposes that was conducted in April 1992.  A chest X-ray study performed in September 1992 showed no evidence of acute pulmonary disease.  In December 1995, she was assessed as having upper respiratory infection with sinusitis and bronchitis.  A medical history form that the Veteran submitted for enlistment into the Naval Reserves in October 1997 was negative for these complaints.  In January 2008 she was noted to have an abnormal chest X-ray with her private physician indicating that there was a lung anomaly which was possibly a sarcoid.  A February 2008 CT study showed patchy lung infiltrates that were possibly related to resolving pneumonia.  Patchy areas of infiltrate and nodularity of the chest were also noted on CT study dated in July 2009.  A private treatment record in 2015 showed a diagnosis of chronic cough bronchitis.  

An examination was conducted by VA in October 2015.  At that time, respiratory evaluation included a pertinent diagnosis of asthma.  The examiner noted that the Veteran had presented for evaluation of the claim of service connection for a respiratory disorder secondary to her gulf war experiences.  The examiner stated that the Veteran had been diagnosed with asthma sometime around 2001 after complaining of chronic nasal congestion with post nasal discharge.  She was treated with both oral and inhaled steroids  and stated that her lungs had been much better since sinus surgery.  The diagnostic testing that showed a normal chest X-ray study in May 2008, CT testing in 2007 and 2008 showed patchy infiltrates and nodules, and bronchoscopy performed in 2007 and 2008 showed inflammatory tissue.  The examiner remarked that the Veteran's diagnosed asthma and chronic bronchitis were diseases with clear and specific etiologies that were not conditions that could be considered undiagnosed illness or symptoms that were relatable to the Veteran's exposures during her service in the Gulf War.  

The Veteran did not manifest a chronic respiratory disorder, either lung nodules or bronchitis until 2000 or 2001 at the earliest.  This was approximately 10 years after the Veteran's discharge from active duty and these disorders are not shown to have any relationship with service.  The only medical opinion regarding a relationship with service is negative and, as noted, the Board may not reject such an opinion on its own judgment.  See Obert 5 Vet. App. at 30.  Moreover, the absence of clinical treatment records for approximately 10 years after active duty is probative evidence against continuity of symptoms since service.  See Mense 1 Vet. App. at 354.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disorder, including lung nodules or lesions and chronic bronchitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Sinusitis and Rhinitis

The Veteran contends that service connection is also warranted for additional respiratory disabilities, which have been diagnosed as sinusitis and rhinitis.  During her testimony at the Board hearing before the undersigned, she testified that, while she had not been treated for either sinusitis or rhinitis during service, she believed that these had developed as a result of chemical exposure during service in the Persian Gulf.  

Review of the record shows no complaint or abnormality of either sinusitis or rhinitis during service or on examination for civil service purposes that was conducted in April 1992.  A medical history form that the Veteran submitted for enlistment into the Naval Reserves in October 1997 was also negative for pertinent complaints.  In December 1995, she was assessed as having upper respiratory infection with sinusitis and bronchitis.  The record shows that the Veteran was diagnosed with chronic sinusitis in December 2008, chronic rhinosinusitis in January 2009, and that chronic sinusitis was found on CT scan study in February 2009.  

An examination was conducted by VA in October 2015.  At that time, respiratory evaluation included diagnoses of chronic sinusitis and allergic rhinitis.  The examiner dated the onset of these disorders to 2001.  It was noted that the Veteran had presented for evaluation of the claims of service connection for sinusitis and rhinitis secondary to her gulf war experiences.  After examination and evaluation of the record, the examiner opined that the Veteran had been diagnosed with chronic sinusitis and allergic rhinitis (as well as asthma and chronic bronchitis.)  These were diseases that had clear and specific etiologies.  As such, these conditions were not undiagnosed or symptoms related to the Veteran's exposures during her service in the gulf war.  

The Veteran did not manifest sinusitis or allergic rhinitis until 2008, although the VA examiner in October 2015 dated the onset to 2001.  This was many years after the Veteran's discharge from active duty and the disorders are not shown to have any relationship with service.  The only medical opinion regarding a relationship with service is negative and, as noted, the Board may not reject such an opinion on its own judgment.  See Obert 5 Vet. App. at 30.  Moreover, the absence of clinical treatment records for many years after active duty is probative evidence against continuity of symptoms since service.  See Mense 1 Vet. App. at 354.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for chronic sinusitis and rhinitis, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Acquired Psychiatric Disability, Including PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder that, she asserts, should be diagnosed as PTSD and is related to her service in the Persian Gulf.  During her testimony at the Board hearing, she stated that she is often required to wear a mask at work, but that this causes significant anxiety caused by her need to wear a mask and other protective clothing in service for protection from chemical attack.  

Review of the record shows no complaints or manifestations of an acquired psychiatric disorder in service, on examination for civil service purposes in 1992 or on a medical history form that the Veteran submitted for enlistment into the Naval Reserves in October 1997.  

VA outpatient treatment records show that the Veteran was seen for an initial psychiatric evaluation in August 2008 at which time she complained of depression and anxiety features that were primarily due to her health conditions and a concern for her future.  She was without history of mental illness, but had suffered from depression and anxiety features that had been related to her multiple medical disorders, including ulcerative colitis, ileostomy status, pancreatic steatorrhea, peripheral neuropathy and GERD.  She denied active panic disorder or prominent depressive features that would support a major depressive disorder (MDD).  The diagnoses were depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  In a July 2016 statement, the Veteran's private psychologist reported that the Veteran had an anxiety disorder from wearing a face mask.  

Additional VA outpatient treatment records, dated in October 2017, show that the Veteran was again evaluated at the mental health clinic when it was found that a PTSD screening test was positive.  She had nightmares, avoidance guarding and numbness.  She also had depressive symptoms.  After review of the results of the PTSD screen and evaluation of the Veteran, it was concluded that an additional evaluation be performed.  The assessment was other specified trauma and stressor related disorder.  This evaluation was conducted when it was found that the Veteran presented symptoms consistent with anxiety as well as situational stress responses.  There appeared to be symptoms present that were suggestive of PTSD, but the symptoms were sub-syndromal for a diagnosis of PTSD.  The current depression was found to be of an unspecified anxiety disorder.  

The record shows that the Veteran did not have symptoms of an acquired psychiatric disorder while on active duty or in the immediate years following her discharge from service.  She was first assessed as having anxiety and depression in 2008, which has not been associated with service.  While a statement from a psychologist noted that the Veteran had anxiety from wearing a mask, there is no indication that this was the result of wearing a mask in service or that it was related in any way to service.  As such, service connection for the diagnosed anxiety and depression is not warranted.  

Regarding PTSD, service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor. 38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (2012); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required. Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence. See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) states: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3).  

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change. VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  


The Board notes that the Veteran's service in the Persian Gulf could provide sufficient stressors for a diagnosis of PTSD as a result of her active duty, but service connection for PTSD requires a confirmed diagnosis of the disease.  After review of the entire evidence of record, the Board can find no evidence of a confirmed diagnosis.  While the VA treatment records show that she had a positive PTSD screening, a confirmed diagnosis has not been rendered.  As such, at the present time, there is no basis upon which to establish service connection and the claim must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Disability Manifested by Nerve Damage of the Left Arm

The Veteran contends that service connection is warranted for nerve damage of the left arm.  During the Board hearing in September 2017, the Veteran testified that, while she had not injured her arm in service, she believed that her left arm disability is the result of "stress."  

Review of the record shows no complaint or abnormality of the left upper extremity during service or on examination for civil service purposes that was conducted in April 1992.  A medical history form that the Veteran submitted for enlistment into the Naval Reserves in October 1997 was also negative for any left arm or neurologic complaints.  

An examination was conducted by VA in October 2015.  At that time, the examiner reviewed the record and found that the Veteran had complained of neck and left shoulder pain as well as paresthesias of the left upper extremity in September 2005.  Work-up was unremarkable with a left shoulder MRI and EMG studies of both upper extremities conducted in 2006 being normal.  She had similar symptoms in July 2008 when a diagnosis of fibromyalgia was made.  Again, bilateral upper extremity EMGs were within normal limits.  She was subsequently treated for fibromyalgia.  The Veteran stated that she had intermittent pain in the left shoulder, right forearm, bilateral hips, paresthesias of the fingers and chronic numbness and tingling of the plantar surfaces of both feet.  After examination, the examiner remarked that there is no evidence of a peripheral nerve condition affecting the left upper extremity.  It was opined that it was more likely than not that the Veteran's intermittent paresthesias and pain were due to fibromyalgia.  

In this case, the evidence is not sufficient to establish the presence of chronic left upper extremity paresthesia during service, and there is no evidence of any complaints or findings of chronic left upper extremity paresthesia since service.  In this regard, it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of any chronic left upper extremity paresthesia.  The current VA examination clearly associates any left upper extremity symptomatology with her fibromyalgia, which will be discussed below.  While any left upper extremity symptoms may be part of a fibromyalgia evaluation, the evidentiary requirement of demonstrating a current diagnosis of left upper extremity paresthesia has not been satisfied.  McLain, 21 Vet. App. at 321; Romanowsky, Id.  

Pancreas Disorder, including Atrophic Pancreas with 
Dilated Pancreatic Duct and Intrahepatic Bile Duct

The Veteran contends that service connection should be established for a pancreas disorder that she testified is related to the gastrointestinal disorders, including ulcerative colitis that she believes are related to the chemicals to which she was exposed while serving in the Persian Gulf.  

Review of the record shows no complaints or manifestations of a pancreas disorder in service, on examination for civil service purposes in 1992, or on a medical history form that the Veteran submitted for enlistment into the Naval Reserves in October 1997.  

Private outpatient treatment records show that the Veteran was treated in February 2008 for a pancreatic duct disorder.  CT and MRI studies showed nonspecific dilatation to the pancreatic duct.  September 2012 private treatment records included a diagnosis of chronic pancreatitis.  

An examination was conducted by VA in October 2015.  At that time, the examiner stated that the Veteran was status post cholecystectomy, but did not have any symptoms attributable to a pancreas disorder or residuals of treatment for a pancreas disorder.  The examiner stated that there was no evidence of an undiagnosed illness or a medically unexplained chronic multi-symptoms illness of unknown etiology, or a diagnosed multi-symptom illness with a partially explained etiology.  All of the Veteran's conditions were considered to be consistent with a disease with a specific etiology and diagnosis.  After examining the Veteran and the records available, it was determined that the Veteran's disability pattern represented a disease with a specific etiology and diagnosis.  It was opined that the Veteran's conditions were not related to specific exposure events experienced by the Veteran during service in Southwest Asia.  

The Veteran was not treated for any disability of the pancreas at any time during service or in the years immediately following her period of active duty.  She was noted to have a pancreas disorder in 2008 and was diagnosed with chronic pancreatitis in 2012.  There is no indication, however, of a current disorder of the pancreas for which service connection may be established.  Most importantly, the only medical opinion regarding any relationship between any pancreas disorder and service is unequivocally negative.  Given the evidence of record, the Board finds no basis for the establishment of service connection.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for any pancreas disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Fibromyalgia

The Veteran contends that service connection should be established for fibromyalgia.  During the hearing before the undersigned, the Veteran testified that she had been treated for fibromyalgia and had been having muscle and joint pains since her discharge from service.  

The Board has reviewed the evidence of record and finds that there is a basis for a grant of service connection for fibromyalgia.  It is initially noted that the Veteran's available STRs are completely silent for fibromyalgia symptoms or complaints of joint pain.  Post service medical evidence includes private treatment records that show assessments of fibromyalgia from July 2008 through December 2009.  A VA examination in October 2015 attributed the complaints of peripheral neuropathy that the Veteran had in her left arm to fibromyalgia.  

The Board finds that service connection is warranted for fibromyalgia.  The Veteran's service records clearly show that she served in the Persian Gulf.  The Veteran has a diagnosis of fibromyalgia that is manifested to a rate of 10 percent or more (obviously diagnosed before December 2021).   Under Code 5025, 38 C.F.R. § 4.71(a), the criteria for a 10 percent disability rating for fibromyalgia consist of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms that require continuous medication for control.  The 2015 VA examinations that were performed in connection with other claims for service connection clearly show some of these symptoms.  The Veteran's complaints of neck and left shoulder pain as well as paresthesias of the left upper extremity have been attributed to fibromyalgia.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for fibromyalgia is warranted.  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for cervical dysplasia is dismissed.  

Service connection for ulcerative colitis is denied.  

Service connection for a chronic respiratory disorder, including lesions or nodules of the lungs, is denied.  

Service connection for chronic bronchitis is denied.  

Service connection for chronic sinusitis is denied.  

Service connection for chronic rhinitis is denied.  

Service connection for a chronic acquired psychiatric disorder, including PTSD, is denied.  

Service connection for a chronic disability manifested by paresthesia of the left upper extremity is denied.  

Service connection for a chronic pancreas disorder, including atrophic pancreas with dilated pancreatic duct and intrahepatic bile duct is denied.  

Service connection for fibromyalgia is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


